DETAILED ACTION
The applicant’s amendment filed on August 3, 2022 has been acknowledged. Claims 1-10, as amended, are currently pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the actions related to determining the placement of tires on a vehicle as part of a tire rotation process. 
Under step 1, claims 1-5 and 7-10, recite a controller or device, Claim 6 recites a method as such each of the claims are directed toward one of the statutory categories. 
Under step 2A1, Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II). The claims are directed toward instructing a user on a tire position exchange pattern to be used.
Additionally the claims contain Mathematical concepts which include “mathematical relationships, mathematical formulas or equations, mathematical calculations”, see MPEP § 2106.04(a)(2), subsection I.
While the claim 1 recites a controller which is stated in the applicant’s originally filed specification paragraphs [0010] and [0011] to be a CPU which is part of a general-purpose computer, the functions being performed are merely applying the abstract idea of instructing a user how to rotate a vehicle’s tires on a computer, see MPEP 2106.05(f). The claims recite “calculating a variation in degradation degree” but this is a generic calculation as there is not specifics to how the calculation is being performed or even what specific values are used at this point. The dependent claims establish that it can use history of pressures and history of temperatures during the evaluation period (Claims 4, 7 and 8) and/or it can use history of oxygen concentration of the tires (Claims 5, 9 and 10) to determine the variation in degradation degree but fails to recite any specific manner of performing these calculations, as such this merely establishes the parameters but not how the results are performed. As stated in 2106.05(f) “the recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application or provide significantly more because this type of recitation is equivalent to the words "apply it"”. In this case the claims cover any solution to the calculations with no restriction on how the results are accomplished and no description of the mechanism for accomplishing the result other than to state it is a CPU of a general-purpose computer. As such the limitations fail to render the claims into a practical application.
The read out limitations are merely insignificant extra solution activities, see MPEP 2106.05(g) as they are merely gathering data from memory. The limitations of calculating a degree of degradation of the respective tires again does not establish how the calculations are achieved and as such are merely applying the techniques on a computer as discussed above, see MPEP 2106.05(f). The limitations of select a maximum degree of degradation and select a tire position both fail to recite any specific manner making the selection or even how the selection is made and as such a generic functions which merely apply the abstract idea on a computer, see MPEP 2106.05(f). The dependent claim 2, establishes that selection is for exchanging the tire having the greatest degree of degradation with the tire having the smallest degree of degradation, however this appears to be merely implementing rules and instructing the user based on those rules, which is part of the abstract idea and known in tire rotation, that is rotating the front tires to the rear if the front tires are receiving more wear, as shown in Lavoie and discussed in detail in the art rejection below. The dependent claim 3 states that the controller selects the pattern where the degrees of degradation of the tires in the second maintenance period is smaller than a threshold, but provides no guidance as to how the threshold is establish or what it is. As such this allows for any possible way of achieving the results and is merely applying the abstract idea on a computer, see MPEP 2106.05(f).  Additionally this is merely a mathematical calculation without any specific improvements as it is merely evaluating the data in any way comparing it to a threshold and based on that making a selection, as such this is part of the abstract idea. As such the claims are not integrated into a practical application and when considered individually or in combination the claims fail to recite more than merely an abstract idea.
	Step 2(a)(II) considers the additional elements of the independent claims with respect to transforming the abstract idea into a practical application. As noted the above the limitations of the claims are directed toward both a mathematical calculation and a method of organizing human activity. The additional structure of the controller, CPU and general-purpose computer are generic structural element and as such fail to render the claims into a practical application. 
	Step 2(b) considers the additional elements of the independent claims with respect to being significantly more than the identified abstract idea. As noted above there are not additional elements which indicate that the claims amount to significantly more than the abstract idea.
	As state above the judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – controller, computer and CPU. The hardware in claimed limitations is recited at a high-level of generality (i.e., as a generic components performing a generic functions of transmitting and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a components to perform the functions amounts to no more than mere instructions to apply the exception using a generic component. Mere instructions to apply an exception using a generic component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corghi (WO 2009/080409 A1) hereafter Corghi, in view of Tom Duke: “Back to Basics 3: Rotating Vehicle Tires” https://www.tirereview.com/back-to-basics-3-rotating-vehicle-tires/  (August 13, 2012) hereafter Duke.
As per claim 1, Corghi discloses a tire position exchange proposal device comprising:
a memory storing a first maintenance period which is earliest among periods in which maintenance of a vehicle is presumed to be performed and a second maintenance period which is second earliest after the first maintenance period (Page 5, line 22 through Page 6; discloses that that the system establishes future periods of time which establish when to inspect the vehicle. Page 7, line 30 through Page 8, line 2; discloses that the first check can be established by the tire index. Page 11, line 19, through Page 12, line 19; discloses that the information is stored and retrieved from memory to determine the prior state of the vehicle during the most recent visit. The system tracks a first period for checking vehicles followed by the second period which the values are recorded and compared to determine the level of wear on the tires over the period of time), and
	a controller that is configured (The applicant’s originally filed specification [0010] states that the controller is a CPU (central processing unit) and paragraph [0011] states that the computer is a general-purpose computer including the CPU. Corghi Page 4, lines 24-28; discloses that the method is carried out by a computer. Page 5, lines 3-4; discloses that the computer runs a computer program which carries out the method. Page 10, lines 24-30; discloses that the computer includes a processor, memory and input and output components) to:
	calculate a variation in degradation degree of a plurality of tires mounted to the vehicle per unit time for individual mounted positions of the tires (Page 3, lines 12-13; disclose that the limits can be expressed in time intervals or number of kilometers or distance. Page 12, lines 13-24; discloses that the processor calculates the degree or amount of wear for the vehicle during the use of the vehicle. Page 15, lines 4-8; discloses that the wear of each individual tire is considered as well as different strategies for wheel positioning so that the wear is more uniform and the lifespan is increased);
	read out the first maintenance period from the memory (Page 11, lines 19-22; discloses that the periods are read out from memory), and calculate a degree of degradation of the respective tires in the first maintenance period in accordance with the variation in degradation degree (Page 12, lines 13-24; discloses that the processor calculates the degree or amount of wear for the vehicle during the use of the vehicle this is done for each individual period to show the wear over time);
	read out the second maintenance period from the memory (Page 11, lines 19-22; discloses that the periods are read out from memory), and calculate a degree of degradation of the respective tires in the second maintenance period in accordance with the variation in degradation degree and the degree of degradation of the respective tires in the first maintenance period when a tire rotation is performed in the first maintenance period (Page 12, lines 13-24; discloses that the processor calculates the degree or amount of wear for the vehicle during the use of the vehicle this is done for each individual period to show the wear over time. Page 13, lines 16-24; discloses that this is done for multiple periods of time and each individual period is assessed for the degree of degradation or wear values. This is used to estimate the lifespan of the tire);
	perform the calculation of the degree of degradation of the respective tires in the second maintenance period for individual tire position exchange patterns, which are patterns for executing the tire rotation in the first maintenance period (Page 15, lines 4-8; discloses that the wear of each individual tire is considered as well as different strategies for wheel positioning so that the wear is more uniform and the lifespan is increased);
	select a maximum degree of degradation from the degrees of degradation of the tires in the second maintenance period for each of the tire position exchange patterns (Page 12, lines 20-31; discloses that the system determines the limit value which the vehicle is presumed to remain efficient that is the maximum degree of degradation or amount the tire is allowed to degrade or wear down. This is repeated for every period and used to modify the relative position of each tire); and
	select a tire position exchange pattern to be proposed to a user in which the maximum degree of degradation is smaller than a reference value, from the plural tire position exchange patterns (Page 17, lines 10-14; discloses that all of the possible positions for the wheels and tires are considered, the system then selects and suggests the positions to the operator to maximize the efficiency. This is displayed on the monitor or printed out. As shown on page 12, lines 20-31 this is considered to be smaller than the limit as the limit requires that the tire needs to be replaced or rechecked).
	Corghi however fails to explicitly establish that the vehicle includes three or more rows of mounted positions of tires in a traveling direction.
Duke, which like Corghi talks about preventing wear on vehicle tires, teaches it is known for the vehicle to include three or more rows of mounted positions of tires in a traveling direction and to provide patterns of executing the tire rotation in the maintenance period (Pages 2-5; teaches that depending on the drive system and the number of rows of tires the pattern for replacement can and is different depending on wear. This can be applied to two rows of tires or three rows of tires each with their own considerations. As shown in Duke tire rotation is a basic vehicle preventative maintenance and enhances the tread life of the tires. Since Corghi already evaluates the wear on tires, it would have been obvious to follow the patterns proposed in Duke to ensure that the tires are rotated in the proper manner to ensure safety and maximize the life of the tires as shown in Duke).
The primary reference Corghi discloses a system/method for optimizing the positioning of tires based on the wear of those tires over a period of time. Corghi discloses that the wear information for each tire in each position is collected and compared over set periods of time to determine the optimal position of each tire to maximize the wear of the tires and prolong the life of the tires.
The sole difference between the primary reference and the claimed subject matter is that the primary reference Corghi does not disclose that the vehicle has three rows of tires. 
The Duke reference also talks about tire wear teaches that it is known to have multiple patterns for tire rotation and for the vehicle to have three rows of tires.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the vehicle taught by Corghi with the vehicle having three rows of tires as shown explicitly in Duke.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Lavoie, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of determining the position of tires during rotation provided by Corghi, with the vehicle having three rows of tires as taught by Duke, for the purposes of ensuring even wear on the tires with different drivetrains and rows of tires. Since Corghi already evaluates the wear on tires, it would have been obvious to follow the patterns proposed in Duke to ensure that the tires are rotated in the proper manner to ensure safety and maximize the life of the tires as shown in Duke.
As per claim 3, the combination of Corghi and Duke teaches the above-enclosed invention, Corghi further discloses wherein the controller selects a tire position exchange pattern to be proposed to the user in which a variance in the degrees of degradation of the tires in the second maintenance period is smaller than a threshold, from the tire position exchange patterns in which the maximum degree of degradation is smaller than the reference value (Page 17, lines 10-14; discloses that all of the possible positions for the wheels and tires are considered, the system then selects and suggests the positions to the operator to maximize the efficiency. This is displayed on the monitor or printed out. As shown on page 12, lines 20-31 this is considered to be smaller than the limit as the limit requires that the tire needs to be replaced or rechecked. Specifically the degree of degradation or wear is smaller than the threshold which establishes it is to be replaced or rechecked).
As per claim 6, Corghi discloses a tire position exchange proposal method using a computer comprising a memory storing a first maintenance period which is earliest among periods in which maintenance of a vehicle is presumed to be performed and a second maintenance period which is second earliest after the first maintenance period (Page 5, line 22 through Page 6; discloses that that the system establishes future periods of time which establish when to inspect the vehicle. Page 7, line 30 through Page 8, line 2; discloses that the first check can be established by the tire index. Page 11, line 19, through Page 12, line 19; discloses that the information is stored and retrieved from memory to determine the prior state of the vehicle during the most recent visit. The system tracks a first period for checking vehicles followed by the second period which the values are recorded and compared to determine the level of wear on the tires over the period of time. Page 4, lines 24-28; discloses that the method is carried out by a computer. Page 5, lines 3-4; discloses that the computer runs a computer program which carries out the method. Page 10, lines 24-30; discloses that the computer includes a processor, memory and input and output components), the method comprising:
	calculating a variation in degradation degree of a plurality of tires mounted to the vehicle per unit time for individual mounted positions of the tires (Page 3, lines 12-13; disclose that the limits can be expressed in time intervals or number of kilometers or distance. Page 12, lines 13-24; discloses that the processor calculates the degree or amount of wear for the vehicle during the use of the vehicle. Page 15, lines 4-8; discloses that the wear of each individual tire is considered as well as different strategies for wheel positioning so that the wear is more uniform and the lifespan is increased);
	reading out the first maintenance period from the memory (Page 11, lines 19-22; discloses that the periods are read out from memory), and calculating a degree of degradation of the respective tires in the first maintenance period in accordance with the variation in degradation degree (Page 12, lines 13-24; discloses that the processor calculates the degree or amount of wear for the vehicle during the use of the vehicle this is done for each individual period to show the wear over time);
	reading out the second maintenance period from the memory (Page 11, lines 19-22; discloses that the periods are read out from memory), and calculating a degree of degradation of the respective tires in the second maintenance period in accordance with the variation in degradation degree and the degree of degradation of the respective tires in the first maintenance period when a tire rotation is performed in the first maintenance period (Page 12, lines 13-24; discloses that the processor calculates the degree or amount of wear for the vehicle during the use of the vehicle this is done for each individual period to show the wear over time. Page 13, lines 16-24; discloses that this is done for multiple periods of time and each individual period is assessed for the degree of degradation or wear values. This is used to estimate the lifespan of the tire);
	performing the calculation of the degree of degradation of the respective tires in the second maintenance period for individual tire position exchange patterns (Page 15, lines 4-8; discloses that the wear of each individual tire is considered as well as different strategies for wheel positioning so that the wear is more uniform and the lifespan is increased);
	selecting a maximum degree of degradation from the degrees of degradation of the tires in the second maintenance period for each of the tire position exchange patterns,  which are patterns for executing the tire rotation in the first maintenance period (Page 12, lines 20-31; discloses that the system determines the limit value which the vehicle is presumed to remain efficient that is the maximum degree of degradation or amount the tire is allowed to degrade or wear down. This is repeated for every period and used to modify the relative position of each tire); and
selecting a tire position exchange pattern to be proposed to a user in which the maximum degree of degradation is smaller than a reference value, from the plural tire position exchange patterns (Page 17, lines 10-14; discloses that all of the possible positions for the wheels and tires are considered, the system then selects and suggests the positions to the operator to maximize the efficiency. This is displayed on the monitor or printed out. As shown on page 12, lines 20-31 this is considered to be smaller than the limit as the limit requires that the tire needs to be replaced or rechecked).
Corghi however fails to explicitly establish that the vehicle includes three or more rows of mounted positions of tires in a traveling direction.
Duke, which like Corghi talks about preventing wear on vehicle tires, teaches it is known for the vehicle to include three or more rows of mounted positions of tires in a traveling direction and to provide patterns of executing the tire rotation in the maintenance period (Pages 2-5; teaches that depending on the drive system and the number of rows of tires the pattern for replacement can and is different depending on wear. This can be applied to two rows of tires or three rows of tires each with their own considerations. As shown in Duke tire rotation is a basic vehicle preventative maintenance and enhances the tread life of the tires. Since Corghi already evaluates the wear on tires, it would have been obvious to follow the patterns proposed in Duke to ensure that the tires are rotated in the proper manner to ensure safety and maximize the life of the tires as shown in Duke).
The primary reference Corghi discloses a system/method for optimizing the positioning of tires based on the wear of those tires over a period of time. Corghi discloses that the wear information for each tire in each position is collected and compared over set periods of time to determine the optimal position of each tire to maximize the wear of the tires and prolong the life of the tires.
The sole difference between the primary reference and the claimed subject matter is that the primary reference Corghi does not disclose that the vehicle has three rows of tires. 
The Duke reference also talks about tire wear teaches that it is known to have multiple patterns for tire rotation and for the vehicle to have three rows of tires.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the vehicle taught by Corghi with the vehicle having three rows of tires as shown explicitly in Duke.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Lavoie, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of determining the position of tires during rotation provided by Corghi, with the vehicle having three rows of tires as taught by Duke, for the purposes of ensuring even wear on the tires with different drivetrains and rows of tires. Since Corghi already evaluates the wear on tires, it would have been obvious to follow the patterns proposed in Duke to ensure that the tires are rotated in the proper manner to ensure safety and maximize the life of the tires as shown in Duke.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corghi (WO 2009/080409 A1) hereafter Corghi, in view of Duke, further in view of Lavoie (US 2016/0247329 A1) hereafter Lavoie.
As per claim 2, the combination of Corghi and Duke teaches the above-enclosed invention, Corghi further discloses wherein the controller selects a tire position exchange pattern to be proposed to the user in which a position of a tire having the greatest impact on efficiency and lifespan (Page 17, lines 10-14; discloses that all possible patterns are considered and the position which is selected is the one that maximizes efficiency).
	While Corghi discloses considering all of the various positions it is not explicit that the tire having a greatest degree of degradation is exchanged with a position of a tire having a smallest degree of degradation in the first maintenance period.
	Lavoie, which like Corghi talks about determining position for tire rotation or placement, teaches it is known to exchange the tires having the greatest degree of degradation (wear) with the tires having the smallest degree of degradation (wear) (Page 2, paragraph [0015], Page 3, paragraphs [0022] and [0023] and Page 4, paragraphs [0035]-[0037]; teaches that like Corghi it is known rotate tires based on detected degree of degradation or wear. In doing so it is known that some tires depending on placement will wear faster. Lavoie establishes one known way pattern or technique for exchanging tires is to exchange the highest wear with the lowest wear to equalize the wear on the tires and to extend their life. Since Corghi already establishes considering each position it would have been obvious that this includes exchanging the highest wear and the lowest wear as shown in Lavoie as this would equalize the wear and extend the life of the tires which is also the goal of Corghi).
	The primary reference Corghi discloses a system/method for optimizing the positioning of tires based on the wear of those tires over a period of time. Corghi discloses that the wear information for each tire in each position is collected and compared over set periods of time to determine the optimal position of each tire to maximize the wear of the tires and prolong the life of the tires. Duke teaches it is known to perform specific rotation patterns on vehicles with three rows of tires.
	The sole difference between the combination and the claimed subject matter is that the combination does not disclose the pattern selected exchanges the tire with the greatest degree of degradation with the tire smallest degree of degradation.
	The Lavoie reference shows a similar tire rotation system which uses wear information to determine the best position to place the tire to equalize wear on the tires. Lavoie establishes it is known to exchange the tire with the greatest degree of degradation with the tire smallest degree of degradation. That is it is known to identify the tires with the highest wear on them and exchange them with the tires with the lowest wear, this can be front to back, back to front or side to side depending on the wear experienced by the vehicle during use. 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the pattern selection taught by Corghi and Duke with the pattern selected by exchanging the tires with the highest degree of wear with the tires with the lowest degree of wear as shown explicitly in Lavoie.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Lavoie, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of determining the position of tires during rotation provided by Corghi and Duke, with exchanging the highest wear tires with the lowest wear tires as taught by Lavoie, for the purposes of equalizing the wear on the tires and prolonging the life of the tires. Since Corghi already establishes considering each position it would have been obvious that this includes exchanging the highest wear and the lowest wear as shown in Lavoie as this would equalize the wear and extend the life of the tires which is also the goal of Corghi.

Claim(s) 4, 5, 8 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Corghi (WO 2009/080409 A1) hereafter Corghi, in view of Duke, further in view of Gokyu et al. (US 2014/0067193 A1) hereafter Gokyu.
As per claim 4, the combination of Corghi and Duke teaches the above-enclosed invention, Corghi further discloses wherein the controller calculates the variation in degradation degree per unit time in accordance with any parameter which describes an effect of tire wear and that tire wear is based on pressure and temperature (Page 3, lines 19-21; discloses that the wear parameters can be any parameter. Page 9, line 3-5; discloses that higher temperatures within the tire will reduce the life of the tire and performance in terms of distance. Page 6, lines 16-21; discloses that tire wear can be influenced by tire pressure. Page 8, lines 16-18; discloses that tire inflation pressure is considered in the estimation calculations. Page 8, lines 19-21; discloses that tire pressure sensors can take these measurements directly). 
While Corghi establishes that the parameters used to determine the wear value for the tires can by any parameters and that it is known to track both temperature and pressure it is not explicitly that the controller calculates the variation in degradation degree using a history of pressures and a history of temperatures in a pneumatic chamber when the respective tires are in use during a predetermined evaluation period.
Gokyu, which like Corghi talks about determine wear on tires, teaches it is known to calculate the variation in degradation degree using a history of pressures and a history of temperatures in a pneumatic chamber when the respective tires are in use during a predetermined evaluation period (Page 2, paragraph [0020]; teaches that the TPMS or Tire condition measurement unit, is utilized to collect data on both pressure and temperature of each tire. This is similar to what is shown in Corghi where a Tire Pressure sensor is used to collect pressure data on each tire. Page 4, paragraphs [0028] and [0029]; teach that the TPMS is used to measure the internal pressure and internal air temperature for each tire, the system also collects data on the driving distance/speed, engine speed, idling time and vehicle acceleration. Page 5, paragraphs [0038] and [0039]; teach that the history of both temperature and pressure are used to predict or determine the wear on the tires and determine the drivable distance until the values hit their limits. Since Corghi already establishes that these parameters are known and that any parameters can be used to determine the wear, it would have been obvious to use the TPMS sensors to collect the temperature and pressure information and use the history of that information to  determine wear as shown explicitly in Gokyu as these are known parameters and known to be used to show wear on the tires).
The primary reference Corghi discloses a system/method for optimizing the positioning of tires based on the wear of those tires over a period of time. Corghi discloses that the wear information for each tire in each position is collected and compared over set periods of time to determine the optimal position of each tire to maximize the wear of the tires and prolong the life of the tires. Duke teaches it is known to perform specific rotation patterns on vehicles with three rows of tires.
	The sole difference between the combination  and the claimed subject matter is that the combination does not disclose the using of pressures and a history of temperatures in a pneumatic chamber when the respective tires are in use during a predetermined evaluation period.
	The Gokyu reference shows a similar wear determination system which uses parameters to determine wear on the tires. Gokyu establishes that it is known to utilize TPMS of each tire to collect both temperature and pressure information and use the history of this information to determine the wear on a tire over time. 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the parameters to detect wear taught by Corghi and Duke with the parameters including a history of both temperature and pressure as shown explicitly in Gokyu.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Gokyu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of determining the position of tires during rotation provided by Corghi and Duke, with the parameters for detecting wear to include a history of both temperature and pressure as taught by Gokyu, for the purposes of using known wear factors to determine the life span of the tires. Since Corghi already establishes that these parameters are known and that any parameters can be used to determine the wear, it would have been obvious to use the TPMS sensors to collect the temperature and pressure information and use the history of that information to  determine wear as shown explicitly in Gokyu as these are known parameters and known to be used to show wear on the tires.
As per claim 5, the combination of Corghi and Duke teaches the above-enclosed invention, Corghi further discloses wherein the controller calculates the variation in degradation degree per unit time in accordance with any parameter which describes an effect of tire wear and that tire wear is based on pressure and temperature (Page 3, lines 19-21; discloses that the wear parameters can be any parameter. Page 9, line 3-5; discloses that higher temperatures within the tire will reduce the life of the tire and performance in terms of distance. Page 6, lines 16-21; discloses that tire wear can be influenced by tire pressure. Page 8, lines 16-18; discloses that tire inflation pressure is considered in the estimation calculations. Page 8, lines 19-21; discloses that tire pressure sensors can take these measurements directly). 
While Corghi establishes that the parameters used to determine the wear value for the tires can by any parameters, it is not explicit that the controller calculates the variation in degradation degree in accordance with a history of oxygen concentrations of the tires.
Gokyu, which like Corghi talks about determine wear on tires, teaches it is known to calculate the variation in degradation degree in accordance with a history of oxygen concentrations of the tires (Page 3, paragraph [0023]; teaches that along with pressure it is known to determine the presence or absence of oxygen in the tire and to use this information to determine the degree of degradation. Since Corghi already establishes that any parameters can be used to determine the wear, it would have been obvious to use the Oxygen levels and use the history of that information to  determine wear as shown explicitly in Gokyu as these are known parameters and known to be used to show wear on the tires).
The primary reference Corghi discloses a system/method for optimizing the positioning of tires based on the wear of those tires over a period of time. Corghi discloses that the wear information for each tire in each position is collected and compared over set periods of time to determine the optimal position of each tire to maximize the wear of the tires and prolong the life of the tires. Duke teaches it is known to perform specific rotation patterns on vehicles with three rows of tires.
	The sole difference between the combination and the claimed subject matter is that the combination does not disclose the using degradation degree in accordance with a history of oxygen concentrations of the tires.
	The Gokyu reference shows a similar wear determination system which uses parameters to determine wear on the tires. Gokyu establishes that it is known to establish the degradation degree in accordance with a history of oxygen concentrations of the tires. 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the parameters to detect wear taught by Corghi and Duke with the parameters including a history of oxygen concentrations of the tires as shown explicitly in Gokyu.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Gokyu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of determining the position of tires during rotation provided by Corghi and Duke, with the parameters for detecting wear to include a history of oxygen concentrations of the tires as taught by Gokyu, for the purposes of using known wear factors to determine the life span of the tires. Since Corghi already establishes that any parameters can be used to determine the wear, it would have been obvious to use the Oxygen levels and use the history of that information to  determine wear as shown explicitly in Gokyu as these are known parameters and known to be used to show wear on the tires.
As per claim 8, the combination of Corghi and Duke teaches the above-enclosed invention, Corghi further discloses wherein the controller calculates the variation in degradation degree per unit time in accordance with any parameter which describes an effect of tire wear and that tire wear is based on pressure and temperature (Page 3, lines 19-21; discloses that the wear parameters can be any parameter. Page 9, line 3-5; discloses that higher temperatures within the tire will reduce the life of the tire and performance in terms of distance. Page 6, lines 16-21; discloses that tire wear can be influenced by tire pressure. Page 8, lines 16-18; discloses that tire inflation pressure is considered in the estimation calculations. Page 8, lines 19-21; discloses that tire pressure sensors can take these measurements directly). 
While Corghi establishes that the parameters used to determine the wear value for the tires can by any parameters and that it is known to track both temperature and pressure it is not explicitly that the controller calculates the variation in degradation degree using a history of pressures and a history of temperatures in a pneumatic chamber when the respective tires are in use during a predetermined evaluation period.
Gokyu, which like Corghi talks about determine wear on tires, teaches it is known to calculate the variation in degradation degree using a history of pressures and a history of temperatures in a pneumatic chamber when the respective tires are in use during a predetermined evaluation period (Page 2, paragraph [0020]; teaches that the TPMS or Tire condition measurement unit, is utilized to collect data on both pressure and temperature of each tire. This is similar to what is shown in Corghi where a Tire Pressure sensor is used to collect pressure data on each tire. Page 4, paragraphs [0028] and [0029]; teach that the TPMS is used to measure the internal pressure and internal air temperature for each tire, the system also collects data on the driving distance/speed, engine speed, idling time and vehicle acceleration. Page 5, paragraphs [0038] and [0039]; teach that the history of both temperature and pressure are used to predict or determine the wear on the tires and determine the drivable distance until the values hit their limits. Since Corghi already establishes that these parameters are known and that any parameters can be used to determine the wear, it would have been obvious to use the TPMS sensors to collect the temperature and pressure information and use the history of that information to  determine wear as shown explicitly in Gokyu as these are known parameters and known to be used to show wear on the tires).
The primary reference Corghi discloses a system/method for optimizing the positioning of tires based on the wear of those tires over a period of time. Corghi discloses that the wear information for each tire in each position is collected and compared over set periods of time to determine the optimal position of each tire to maximize the wear of the tires and prolong the life of the tires. Duke teaches it is known to perform specific rotation patterns on vehicles with three rows of tires.
	The sole difference between the combination and the claimed subject matter is that the combination does not disclose the using of pressures and a history of temperatures in a pneumatic chamber when the respective tires are in use during a predetermined evaluation period.
	The Gokyu reference shows a similar wear determination system which uses parameters to determine wear on the tires. Gokyu establishes that it is known to utilize TPMS of each tire to collect both temperature and pressure information and use the history of this information to determine the wear on a tire over time. 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the parameters to detect wear taught by Corghi and Duke with the parameters including a history of both temperature and pressure as shown explicitly in Gokyu.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Gokyu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of determining the position of tires during rotation provided by Corghi and Duke, with the parameters for detecting wear to include a history of both temperature and pressure as taught by Gokyu, for the purposes of using known wear factors to determine the life span of the tires. Since Corghi already establishes that these parameters are known and that any parameters can be used to determine the wear, it would have been obvious to use the TPMS sensors to collect the temperature and pressure information and use the history of that information to  determine wear as shown explicitly in Gokyu as these are known parameters and known to be used to show wear on the tires.
As per claim 10, the combination of Corghi and Duke teaches the above-enclosed invention, Corghi further discloses wherein the controller calculates the variation in degradation degree per unit time in accordance with any parameter which describes an effect of tire wear and that tire wear is based on pressure and temperature (Page 3, lines 19-21; discloses that the wear parameters can be any parameter. Page 9, line 3-5; discloses that higher temperatures within the tire will reduce the life of the tire and performance in terms of distance. Page 6, lines 16-21; discloses that tire wear can be influenced by tire pressure. Page 8, lines 16-18; discloses that tire inflation pressure is considered in the estimation calculations. Page 8, lines 19-21; discloses that tire pressure sensors can take these measurements directly). 
While Corghi establishes that the parameters used to determine the wear value for the tires can by any parameters, it is not explicit that the controller calculates the variation in degradation degree in accordance with a history of oxygen concentrations of the tires.
Gokyu, which like Corghi talks about determine wear on tires, teaches it is known to calculate the variation in degradation degree in accordance with a history of oxygen concentrations of the tires (Page 3, paragraph [0023]; teaches that along with pressure it is known to determine the presence or absence of oxygen in the tire and to use this information to determine the degree of degradation. Since Corghi already establishes that any parameters can be used to determine the wear, it would have been obvious to use the Oxygen levels and use the history of that information to  determine wear as shown explicitly in Gokyu as these are known parameters and known to be used to show wear on the tires).
The primary reference Corghi discloses a system/method for optimizing the positioning of tires based on the wear of those tires over a period of time. Corghi discloses that the wear information for each tire in each position is collected and compared over set periods of time to determine the optimal position of each tire to maximize the wear of the tires and prolong the life of the tires. Duke teaches it is known to perform specific rotation patterns on vehicles with three rows of tires.
	The sole difference between the primary reference and the claimed subject matter is that the primary reference Corghi does not disclose the using degradation degree in accordance with a history of oxygen concentrations of the tires.
	The Gokyu reference shows a similar wear determination system which uses parameters to determine wear on the tires. Gokyu establishes that it is known to establish the degradation degree in accordance with a history of oxygen concentrations of the tires. 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the parameters to detect wear taught by Corghi and Duke with the parameters including a history of oxygen concentrations of the tires as shown explicitly in Gokyu.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Gokyu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of determining the position of tires during rotation provided by Corghi and Duke, with the parameters for detecting wear to include a history of oxygen concentrations of the tires as taught by Gokyu, for the purposes of using known wear factors to determine the life span of the tires. Since Corghi already establishes that any parameters can be used to determine the wear, it would have been obvious to use the Oxygen levels and use the history of that information to  determine wear as shown explicitly in Gokyu as these are known parameters and known to be used to show wear on the tires.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corghi (WO 2009/080409 A1) hereafter Corghi, in view of Duke, further in view Lavoie (US 2016/0247329 A1) hereafter Lavoie, further in view of Gokyu et al. (US 2014/0067193 A1) hereafter Gokyu.
As per claim 7, the combination of Corghi, Duke and Lavoie teaches the above-enclosed invention, Corghi further discloses wherein the controller calculates the variation in degradation degree per unit time in accordance with any parameter which describes an effect of tire wear and that tire wear is based on pressure and temperature (Page 3, lines 19-21; discloses that the wear parameters can be any parameter. Page 9, line 3-5; discloses that higher temperatures within the tire will reduce the life of the tire and performance in terms of distance. Page 6, lines 16-21; discloses that tire wear can be influenced by tire pressure. Page 8, lines 16-18; discloses that tire inflation pressure is considered in the estimation calculations. Page 8, lines 19-21; discloses that tire pressure sensors can take these measurements directly). 
While Corghi establishes that the parameters used to determine the wear value for the tires can by any parameters and that it is known to track both temperature and pressure it is not explicitly that the controller calculates the variation in degradation degree using a history of pressures and a history of temperatures in a pneumatic chamber when the respective tires are in use during a predetermined evaluation period.
Gokyu, which like Corghi talks about determine wear on tires, teaches it is known to calculate the variation in degradation degree using a history of pressures and a history of temperatures in a pneumatic chamber when the respective tires are in use during a predetermined evaluation period (Page 2, paragraph [0020]; teaches that the TPMS or Tire condition measurement unit, is utilized to collect data on both pressure and temperature of each tire. This is similar to what is shown in Corghi where a Tire Pressure sensor is used to collect pressure data on each tire. Page 4, paragraphs [0028] and [0029]; teach that the TPMS is used to measure the internal pressure and internal air temperature for each tire, the system also collects data on the driving distance/speed, engine speed, idling time and vehicle acceleration. Page 5, paragraphs [0038] and [0039]; teach that the history of both temperature and pressure are used to predict or determine the wear on the tires and determine the drivable distance until the values hit their limits. Since Corghi already establishes that these parameters are known and that any parameters can be used to determine the wear, it would have been obvious to use the TPMS sensors to collect the temperature and pressure information and use the history of that information to  determine wear as shown explicitly in Gokyu as these are known parameters and known to be used to show wear on the tires).
The primary reference Corghi discloses a system/method for optimizing the positioning of tires based on the wear of those tires over a period of time. Corghi discloses that the wear information for each tire in each position is collected and compared over set periods of time to determine the optimal position of each tire to maximize the wear of the tires and prolong the life of the tires. Duke teaches it is known to perform specific rotation patterns on vehicles with three rows of tires.
	The sole difference between the combination and the claimed subject matter is that the combination does not disclose the using of pressures and a history of temperatures in a pneumatic chamber when the respective tires are in use during a predetermined evaluation period.
	The Gokyu reference shows a similar wear determination system which uses parameters to determine wear on the tires. Gokyu establishes that it is known to utilize TPMS of each tire to collect both temperature and pressure information and use the history of this information to determine the wear on a tire over time. 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the parameters to detect wear taught by Corghi, Duke and Lavoie with the parameters including a history of both temperature and pressure as shown explicitly in Gokyu.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Gokyu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of determining the position of tires during rotation provided by Corghi, Duke and Lavoie, with the parameters for detecting wear to include a history of both temperature and pressure as taught by Gokyu, for the purposes of using known wear factors to determine the life span of the tires. Since Corghi already establishes that these parameters are known and that any parameters can be used to determine the wear, it would have been obvious to use the TPMS sensors to collect the temperature and pressure information and use the history of that information to  determine wear as shown explicitly in Gokyu as these are known parameters and known to be used to show wear on the tires.
As per claim 9, the combination of Corghi, Duke and Lavoie teaches the above-enclosed invention, Corghi further discloses wherein the controller calculates the variation in degradation degree per unit time in accordance with any parameter which describes an effect of tire wear and that tire wear is based on pressure and temperature (Page 3, lines 19-21; discloses that the wear parameters can be any parameter. Page 9, line 3-5; discloses that higher temperatures within the tire will reduce the life of the tire and performance in terms of distance. Page 6, lines 16-21; discloses that tire wear can be influenced by tire pressure. Page 8, lines 16-18; discloses that tire inflation pressure is considered in the estimation calculations. Page 8, lines 19-21; discloses that tire pressure sensors can take these measurements directly). 
While Corghi establishes that the parameters used to determine the wear value for the tires can by any parameters, it is not explicit that the controller calculates the variation in degradation degree in accordance with a history of oxygen concentrations of the tires.
Gokyu, which like Corghi talks about determine wear on tires, teaches it is known to calculate the variation in degradation degree in accordance with a history of oxygen concentrations of the tires (Page 3, paragraph [0023]; teaches that along with pressure it is known to determine the presence or absence of oxygen in the tire and to use this information to determine the degree of degradation. Since Corghi already establishes that any parameters can be used to determine the wear, it would have been obvious to use the Oxygen levels and use the history of that information to  determine wear as shown explicitly in Gokyu as these are known parameters and known to be used to show wear on the tires).
The primary reference Corghi discloses a system/method for optimizing the positioning of tires based on the wear of those tires over a period of time. Corghi discloses that the wear information for each tire in each position is collected and compared over set periods of time to determine the optimal position of each tire to maximize the wear of the tires and prolong the life of the tires. Duke teaches it is known to perform specific rotation patterns on vehicles with three rows of tires.
	The sole difference between the combination and the claimed subject matter is that the combination does not disclose the using degradation degree in accordance with a history of oxygen concentrations of the tires.
	The Gokyu reference shows a similar wear determination system which uses parameters to determine wear on the tires. Gokyu establishes that it is known to establish the degradation degree in accordance with a history of oxygen concentrations of the tires. 
	Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the parameters to detect wear taught by Corghi, Duke and Lavoie with the parameters including a history of oxygen concentrations of the tires as shown explicitly in Gokyu.
	Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Gokyu, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of determining the position of tires during rotation provided by Corghi, Duke and Lavoie, with the parameters for detecting wear to include a history of oxygen concentrations of the tires as taught by Gokyu, for the purposes of using known wear factors to determine the life span of the tires. Since Corghi already establishes that any parameters can be used to determine the wear, it would have been obvious to use the Oxygen levels and use the history of that information to  determine wear as shown explicitly in Gokyu as these are known parameters and known to be used to show wear on the tires.

Response to Arguments
Applicant's arguments filed August 3, 2022 have been fully considered but they are not persuasive. 
In response to the applicant’s arguments on pages 6-8, specifically that “Regarding "certain methods of organizing human activity," MPEP 2106 defines that abstract idea category as including "managing personal behavior and relationships or interactions between people." MPEP 2106.04(a)(2)(1I) goes on to explain that "the subgroupings [ of certain methods of organizing human activity] encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction)." Thus, it is clear from MPEP 2106 that, in order for a claim to recite a certain method of organizing human activity, the claim must recite a feature directed to organizing the activity of one or more people. However, there is nothing in the independent claims of this application that describes an interaction between two people, or even between one person and a computer. The rejection indicates that the claims recite managing personal behavior or interactions between people by "instructing a user on a tire position exchange pattern to be used." However, the independent claims do not recite instructing a user or provide any interaction between a person and a computer. Claim 1, last paragraph (which is the only time in claim 1 when a person or user is recited), recites "select a tire position exchange pattern to be proposed to a user." That is, claim 1 recites that a selection is being made by the controller - there is no human interaction as claim 1 does not positively recite that the selected pattern is actually proposed to the user. The limitations of the independent claims are thus entirely performed by processors and recite nothing about organizing a person's activity. Thus, per the above-quoted explanation in MPEP 2016, the claim limitations do not fall into this abstract idea category.”
“Regarding "mathematical concepts," as clarified in MPEP 2106.04(a)(2)(I), "[w]hen determining whether a claim recites a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations), examiners should consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept. A claim does not recite a mathematical concept (i.e., the claim limitations do not fall within the mathematical concept grouping), if it is only based on or involves a mathematical concept." Page 6 of the Office Action does not explain why the claims fall within the category of "mathematical concepts." It is asserted that, at best, the claims are "only based on or involves a mathematical concept" (MPEP 2106.04(a)(2)(I)). See also the case law cited in MPEP 2106.04(a)(2)(I), Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902-03 (Fed. Cir. 2017) ( determining that the claims to a particular configuration of inertial sensors and a particular method of using the raw data from the sensors in order to more accurately calculate the position and orientation of an object on a moving platform did not merely recite "the abstract idea of using 'mathematical equations for determining the relative position of a moving object to a moving reference frame" (emphasis added). Like Thales Visionix, there is no recited mathematical concept. Thus, per the above-quoted explanation in MPEP 2016, the claim limitations do not fall into this abstract idea category.”
“Accordingly, Applicant respectfully submits that the claims are patent-eligible under at least Step 2A, Prong One of the analysis, and thus there is no need to proceed to analysis under Step 2A, Prong Two. It is respectfully requested that the rejection be withdrawn.”
The Examiner respectfully disagrees.
While the applicant has alleged that the claims do not recite a method of organizing human activity, the Examiner respectfully disagrees. The claims recite proposing or displaying positional exchanges between the plurality of tires mounted to the vehicle at a maintenance time. That is the last limitation recites “select a tire position exchange pattern to be proposed to a user” while this is not actively proposed the purpose of the invention is to instruct the user in how and where to position the tires. The Examiner notes that this is consistent with the applicant’s originally filed specification paragraph [0012]. In this case the purpose of the invention is to propose to a user the position of the tires of a vehicle. It appears that the applicant is arguing that because the claims fall short of actually displaying or proposing the information to the user they are not a method of organizing human activity, however as shown specifically in the applicant’s originally filed specification it is clear that the purpose of the invention is to instruct a user and this is established by the last limitation as the purpose of the selection is to instruct a person even though an instruction has yet to be displayed. 
	As for the mathematical concept, as discussed in the 101 rejection, the claims recite various calculations. Specifically “calculate a variation in degradation degree of a plurality of tires”, based on this calculation the system selects “a maximum degree of degradation” and “select a tire position exchange pattern” which is similar to the facts of cases presented in 2106.04(a)(2), specifically calculating a number representing an alarm limit value or managing a stable value protected life insurance policy via performing calculations. In both cases calculations are performed to compare the data and output a result. In this case the system determines a degree of degradation and uses this to make selections. While it appears the applicant is arguing this is not an abstract idea because it can allow for any manner of performing the calculations because there are no specific calculations, this again just highlights that this is a general concept or idea rather than a specific practical application of the abstract idea. As such the Examiner has not been persuaded and the rejections have therefore been maintained.
In response to the applicant’s arguments on pages 8-9, regarding the art rejections, “Corghi fails to disclose the above features because Corghi fails to disclose performing a tire rotation. On page 11 of the Office Action, the Examiner cites to Corghi's page 12, lines 13-24 and page 13, lines 16-24 for the above "read out" features of claim 1. These sections of Corghi fail to discuss any tire rotation that is performed, and instead discuss how the number of miles that can be traveled is estimated based on tire wear. Corghi thus fails to disclose the above underlined features as it relates to tire rotation.”
“The only possible tire rotation based on Corghi is between the front tire and the rear tire (i.e., only one tire position exchange pattern). Corghi thus fails to also disclose using multiple tire exchange patterns (individual tire position exchange patterns) as recited in claims 1 and 6.”
“Claim 3 is allowable at least based on its dependence from claim 1. It is respectfully requested that the rejection be withdrawn.”
“Claim 2 is rejected under 35 U.S.C. §103 over Corghi in view of U.S. 2016/0247329 to Lavoie, claims 4, 5, 8 and 10 are rejected under 35 U.S.C. §103 over Corghi in view of U.S. 2014/0067193 to Gokyu, and claims 7 and 9 are rejected under 35 U.S.C. §103 over Corghi in view of U.S. 2016/0247329 to Lavoie in view of Gokyu. The rejections are respectfully traversed.”
“The dependent claims are allowable at least based on their dependence from claim 1. It is respectfully requested that the rejections be withdrawn.”
The Examiner respectfully disagrees.
While the applicant has argued that Corghi fails to disclose performing a tire rotation, the claims as noted in the 101 rejection do not actively require a user performing a tire rotation. Further Corghi page 15, lines 4-8 discloses different strategies for wheel positioning. Page 17, lines 10-14 also establishes that all possible positionings for the wheels are considered one is selected and suggested to the operator. Like the claims the Corghi reference establishes calculating the wear of a plurality of tires and this is done for a period of time, the system compares different positions which are strategies or patterns in which the tires will be rotated or placed to maximize the life of the tires. The strategies or patterns are suggested or displayed to an operator so that a tire rotation can be performed. Again like the claims not actual tire rotation is performed. Further still with the newly cited Duke reference the combination establishes various patterns based on the type of vehicle, drivetrain and rows of tires which are used to determine the optimal rotation which is performed. As for the number of rows being three or more the Examiner has provided the Duke reference to establish this is a known feature of vehicles and would have been obvious to consider. As such when combined the references read over the claims as currently written. Lacking any additional arguments the Examiner has not been persuaded and therefore the rejections have been maintained.
All rejections made towards the dependent claims are maintained due to the lack of a reply by the applicant in regards to distinctly and specifically point out the supposed errors in the Examiner’s action in the prior Office Action (37 CFR 1.111).  The Examiner asserts that the applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over Corghi and, where appropriate, in further view of Lavoie and Gokyu.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        11/5/2022